RICE, C. J.
The counsel for the plaintiff is mistaken in supposing that the record presents the question, whether the verbal declarations of the plaintiff were admissible to establish the contents of a deed, the absence of which was not accounted for. ’ Only one objection to evidence appears to have been made in the court below, by the plaintiff. That objection was not merely to the verbal declarations as to the existence or contents of the deed, but to the evidence of the witness Wear as a whole. A part of Wear’s evidence was, under the issues in the cause, clearly admissible ; to-wit, that part which shows that the plaintiff “ stated to the witness, that he had made ah agreement with the defendant to take a certain town-lot, in the town of Van Wert in the State of Georgia, in payment and satisfaction of said notes now sued upon.” It was the first step towards proving satisfaction, or accord and satisfaction. — Cuthbert v. Newell, 7 Ala. Rep. 457 ; Laroque v. Russel, ib. 798. And it is well settled, that when testimony is objected to as a whole, and part of it is admissible, there is no error in overruling the objection.— McCargo v. Crutcher, 27 Ala. Rep. 171.
Judgment affirmed.